Citation Nr: 1102721	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 
1960 to September 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

There is competent and credible evidence indicating it is as 
likely as not the Veteran's bilateral hearing loss and tinnitus 
began in service or are attributable to his service, and 
especially to repeated exposure to excessively loud noise 
without always the benefit of hearing protection.


CONCLUSION OF LAW

When resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has had gradually worsening hearing 
acuity and low pitch "motor running" tinnitus since being 
repeatedly exposed to loud jet helicopter engines and such on the 
flight line in service, often without the benefit of hearing 
protection.



Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because of its inherently subjective 
nature, even a layman such as the Veteran is considered competent 
to report these observable manifestations.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

Regarding his claim for bilateral hearing loss, the threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
But to be considered an actual disability according to VA 
standards, the hearing loss must be of a sufficient level or 
severity.  More to the point, impaired hearing for VA purposes 
only will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz is 40 decibels or greater; or when the auditory threshold 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

That said, the Veteran need not have had a hearing loss 
disability during service according to these requirements of 38 
C.F.R. § 3.385, including when examined in anticipation of 
discharge.  See Hensley, supra.  Rather, it is only necessary 
that he currently satisfy these requirements (or at least have 
since filing his claim) for him to have a ratable disability.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  But see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Service connection is possible if the current hearing loss 
disability can be adequately linked to his military service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 
3.385), and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A December 2006 letter from Central Florida Speech and Hearing 
Center, written by a Compensation and Pension (C&P) Audiologist 
that is the Program Director of Audiology at the local VA Medical 
Center (VAMC) in Bay Pines, indicates that during his 
audiological evaluation of the Veteran there was "[n]o report of 
any moderate or severe or even moderate tinnitus."  But during a 
May 2006 VA audiological evaluation, the Veteran reported 
experiencing 
long-standing, soft, low pitch "motor running" tinnitus that 
interferes with his sleep.  He also dated the onset of his 
tinnitus back to his military service, indicating he began 
experiencing it after being exposed to jet helicopter noise.  The 
evaluating VA examiner concluded the tinnitus was as likely as 
not caused by or the result of military noise exposure, as it had 
started while the Veteran was still on active duty.  So there is 
not only confirmation the Veteran experiences tinnitus, and has 
since service, but also objective medical evidence indicating the 
onset of the tinnitus is traceable to the noise exposure he had 
in the military.  Hence, there is the required linkage of his 
tinnitus to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

A January 2009 letter from W.R.B., M.D. (an otolaryngologist, so 
ear, nose and throat (ENT) specialist), is additional evidence 
supporting the tinnitus claim.  This doctor reports having 
treated the Veteran for approximately 20 years, so for quite a 
long time.  And in addition to noting the significant hearing 
loss and difficulty getting along with daily hearing needs that 
are well documented in the course of his evaluation and treatment 
of the Veteran, this doctor noted the Veteran's report of having 
had ringing in his ears since his exposure to jet helicopters and 
being on the flight line in the Navy, indicating to this doctor 
definite auditory trauma at that time caused by that noise 
exposure.

The report of the December 2006 audiological evaluation, as well 
as the one in May 2006 and the February 2009 letter from W.R.B., 
M.D., especially in combination, also confirm the Veteran has 
sufficient hearing loss in each ear, so bilaterally, to be 
considered an actual disability by VA standards.  Moreover, 
like the tinnitus, two out of the three of these doctors 
attribute the hearing loss to the noise exposure in service.  
Only the May 2006 VA examiner did not conclude favorably 
concerning this posited cause-and-effect correlation regarding 
the bilateral hearing loss.

The audiologist that performed the December 2006 audiological 
evaluation indicated in the summary of his diagnostic impressions 
that the Veteran's bilateral hearing loss "is consistent with 
his history of military noise exposure."  This audiologist cited 
the Veteran's report of a high level of noise exposure in service 
from jet turbine engine and traditional helicopter engines.  This 
examiner noted additionally that the hearing loss "is not 
consistent with [the Veteran's] age or quiet life style."  So 
this evaluating audiologist clearly attributed the hearing loss 
to the Veteran's military service, rather than to other unrelated 
factors, clarifying that there was no report of occupational or 
recreational noise exposure.



The May 2006 VA audiological examiner also noted essentially this 
same history of noise exposure in service (from aircrafts, jet 
engines, helicopters, transmissions, sonar noises as a sonar 
operatory), which he additionally acknowledged reportedly was 
without the benefit of hearing protection.  This examiner also 
conceded that the only additional noise exposure involving 
unprotected hearing that the Veteran had had were rare incidences 
of garden tractor engine noises in sales when doing a 
demonstration, and the Veteran denied any other noise exposure in 
his recreational activity.  But although attributing the tinnitus 
to the noise exposure in service (since it had started while the 
Veteran was still on active duty, so still in service), this VA 
audiological examiner determined the hearing loss is less likely 
than not caused by or a result of the military noise exposures 
mentioned.  In discussing the medical rationale for this 
unfavorable conclusion concerning the hearing loss (albeit 
favorable conclusion concerning the tinnitus), this examiner 
cited the IOM Study of Military Hearing Loss and Tinnitus, which 
he said states there is no scientific basis for concluding that 
delayed-onset of hearing loss exists.

This unfavorable opinion apparently prompted the Veteran to 
submit the additional January 2009 opinion from W.R.B., M.D. (the 
otolaryngologist, so ENT specialist) of the Watson Clinic, LLP.  
And aside from discussing his lengthy treatment of the Veteran 
over the course of many years, an estimated 20, the well 
documented history of significant hearing loss and difficulty 
getting along with his daily hearing needs that he had 
experienced, the severity of the current hearing loss, and the 
type of noise exposure the Veteran had in service, this doctor 
indicated his belief that the Veteran's hearing loss has been 
significantly caused by his exposure to jet helicopters and also 
being on the flight line while in the Navy on active duty.  
In explanation, this doctor goes on to note that hearing 
protection ("ear defenders") were not used or available when 
the Veteran was in service.  And in concluding, this doctor 
reiterates that, in his professional opinion concerning the 
Veteran's bilateral hearing nerve loss, it is from noise trauma 
and he has significant history of noise trauma to cause this 
amount of hearing loss while in the service in the U.S. Navy.




All of the doctors and audiologists that have commented are 
qualified to render opinions concerning the etiology of the 
Veteran's bilateral hearing loss.  And all offered explanation as 
to why they believe the hearing loss does or does not relate back 
to his military service.  No opinion seems especially more 
probative than any other on this determinative issue.  Certainly 
then, when resolving all reasonable doubt in his favor, it is 
just as likely as not that both the Veteran's tinnitus and 
bilateral hearing loss date back to his military service or, at 
the very least (concerning the hearing loss in particular), is 
the result of his service and, in particular, the noise exposure 
mentioned.  So service connection for these conditions must be 
granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is obvious or definite 
etiology).

In light of the favorable outcome concerning these claims, there 
is no need to discuss whether VA has satisfied its duties to 
notify and assist pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claims for service connection for bilateral hearing loss and 
tinnitus are granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


